United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2756
                                     ___________

Roy Bales, Sr.,                        *
                                       *
                   Appellant,          *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Northern
John F. Ault; Russell Behrends; Jim    * District of Iowa.
Slaw; Katherine Lint; Marvin Kent;     *
Phil Kauder; Don Folkerts; Mary Rose; *       [UNPUBLISHED]
Lisa M. Krigsten; Robert Raymond       *
Butler; and Thomas J. Miller,          *
                                       *
                   Appellees.          *
                                  ___________

                          Submitted: December 5, 2003
                              Filed: December 15, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Roy Bales, Sr., appeals the district court’s* preservice dismissal of Bales’s civil
action, and the district court’s denial of Bales’s motions for reconsideration. We
conclude most of Bales’s claims are res-judicata barred, because a final judgment on


      *
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
the merits was rendered in an earlier federal case involving the same parties and these
same claims. See Canady v. Allstate Ins. Co., 282 F.3d 1005, 1014 (8th Cir. 2002)
(elements of res judicata). We further conclude any new allegations made by Bales
in his complaint fail to state claims on which relief could be granted. See Ballinger
v. Culotta, 322 F.3d 546, 548 (8th Cir. 2003) (this court may affirm for any reason
supported by record). Finally, we conclude the district court did not abuse its
discretion in denying the motions for reconsideration, whether brought under Federal
Rule of Civil Procedure 59(e) or 60(b). See Perkins v. U S West Communications,
138 F.3d 336, 340 (8th Cir. 1998) (standard of review for Rule 59(e) motions);
Brooks v. Ferguson-Florissant Sch. Dist., 113 F.3d 903, 905 (8th Cir. 1997) (standard
of review for Rule 60(b) motions). Accordingly, we affirm. See 8th Cir. R. 47A(a).

                       ______________________________




                                          -2-